COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     White Lion Holdings, v. The State of Texas

Appellate case number:   01-14-00104-CV

Trial court case number: D-1-GV-13-001068

Trial court:             98th District Court of Travis County

       The motion to withdraw filed by Mary W. Koks and the law firm of Munsch, Hardt, Kopf
& Harr, P.C. is GRANTED. See TEX. R. APP. P. 6.5.
       It is so ORDERED.

Judge’s signature: ___/s/_Harvey Brown
                   X Acting individually

Date: December 16, 2016